Garter, J.
On December 6, 1901, an information was duly filed in the Criminal Court of Record of Hillsborough county, charging the plaintiff in error with breaking and entering in the night time the dwelling-house of one Thomas D. Fisher with intent to steal property -exceeding the value of twenty dollars, and committing an assault upon a person lawfully in said dwelling-house.
On Mlarch 11, 1902, the defendant was duly arraigned' and tried and the jury by their verdict found him guilty as charged in the information. Defendant’s motion for a new trial having been overruled, he isu-ed out writ of error returnable to the present term of this court.
, Writs of error in criminal eases like the present lie only from final judgments therein. Sec. 2969 Rev.-Stats. The transcript filed) in thi® court fails to show the sentence or judgment of the court entered upon the verdict, if any, and consequently the writ of error must be dismissed. Savage v. State, 19 Fla. 561; Hart v. Cotten,. 44 Fla. 172, 31 South. Rep. 817. Moreover, the deck certifies the transcript in the form prescribed by special rule 3 for the government of Circuit Courts in the-*441preparation of bills of exceptions and transcripts of records in civil causes; whereas, the transcript should be certified in the form, prescribed by rule 103 of the rules of' the Circuit Court in common law actions, adopted at the' April term A. D. 1873, of the Supreme Court, which rule is applicable to write of error in criminal cases. See* special rule 5, adopted February 18, 1897. This defect in the form of the certificate is sufficient also to justify this court in dismissing the writ of error. Hart v. Cotten, supra.
The writ of error, for reasons stated, will be dismissed'..